Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1-2, 4-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaught (US 20130021373 A1) in view of Yang (US 20150012682 A1).

Regarding claim 1:
Vaught (US 20130021373 A1) discloses a display device (Fig. 22A), comprising: 
a first plurality of pixels arranged in a first display region (2905, Fig. 29B) to display a first image to be viewed by a left eye of a user ([0184], Fig. 29A-B); 
a second plurality of pixels (2909) arranged in a second display region to display a second image to be viewed by a right eye of a user ([0184], Fig. 29A-B);  
a timing controller (326) to detect an indicator (Performance in progress) in a signal received from a graphics controller (graphical user interface, Fig. 6, [0108]) (also see [0079], [0165]) and, under instruction from the timing controller, to a position that allows identical pixel data (image ) extracted from the signal (2900, Fig. 29A) ([0061])  ( timing generator 326 is used to provide timing data for the system. Display out interface 328 is a buffer for providing images from forward facing cameras 112 to the processing unit 4. Display in interface 330 is a buffer for receiving images such as an augmented reality image to be displayed on micro display 120).
Vaught does not specifically discloses a first serial-to-parallel converter coupled to the first display region; a second serial-to-parallel converter coupled to the second display region; a switch to move, to a position that allows pixel data extracted from the signal to be transmitted to the first serial-to-parallel converter and the second serial-to-parallel converter.
Yang (US 20150012682 A1) discloses a first serial-to-parallel converter coupled to the first display region  (122m);  a second serial-to-parallel converter coupled to the second display region (122s) (see 0027, [0087] and Fig. 2-3) (Note that in [0027] discloses display device 12, the auxiliary data transceiving unit 122s converts and transmits the serial data signal SDA to the host device 11. In contrast, the auxiliary data transceiving unit 122s receives the clock signal SCL and the serial data signal SDA from the host device 11, and converts these signals into parallel input signals and inputs the parallel input signals to the controller 121 according to the display-port communication standards ; in [ 0087] FIG. 2 also discloses dual-mode display-port system employing dual mode display-port connectors 21 to 23 , a reference numeral 21 denotes a host-side interface and a reference numeral 22 denotes a display-side interface with serial to paraller converter for each display regions.
 a switch (36, Fig. 3) to move (transfer), to a position that allows pixel data (display image) extracted from the signal to be transmitted to the first serial-to-parallel converter and the second serial-to-parallel converter ( [0098-0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaught with the teaching of Yang, thereby providing a uniform brightness and high efficient data transmission in the HMD device.    
Regarding claim 6:
Vaught (US 20130021373 A1) discloses a method, comprising: 
extracting, by a controller (display controller of HMD 2, Fig. 22A) of a stereo display device (HMD 2, Fig. 22A), an indicator  (i.e. performance is in progress) from a signal sent by a remote graphics controller (2208, see Fig. 22B); and 
sending, responsive to the indicator, an instruction   ([0165]), 
where the instruction instructs to move to a position that allows pixel data (image data) contained in the signal to be rendered in a first display region (2905) and a second display region (2909) of the stereo display device ([0184], and Fig. 29A-29B) (The mobile terminals 2208 and 2202 transmit wireless signals to the HMD device 2 for use in adjusting the augmented reality display. The mobile terminals 2208 and 2202 can also receive wireless signals from the HMD device 2 which indicate a status of the device, such as "Performance in progress (see [0184])"
Note that Vaught does not specifically disclose a switch and where the instruction instructs the switch to move to a position of a first display region   and a second display region of display device.
Yang ((US 20150012682 A1) discloses a switch (36) of the stereo display device and  the switch to move to a position of a first display region (122m)  and a second display region of a display device (122s)   (see 0027, [0087] and Fig. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaught with the teaching of Yang, thereby providing an accurate data transmission in the HMD device.  
Regarding claim 11:
 	Vaught discloses in Fig. 3, 22A a non-transitory machine-readable storage medium encoded with instructions executable by a processor (Fig. 3, [0079]), the non-transitory machine-readable storage medium comprising: 
instructions to extract an indicator (Performance in progress) from a signal sent by a remote graphics controller (graphical user interface, Fig. 6, [0108]) (also see [0079], [0165]) and); and instructions to send, responsive to the indicator, an instruction , where the instruction instructs to move to a position that allows pixel data contained in the signal to be rendered in a first display region and a second display region of a stereo display device (i.e. HMD display) , wherein simultaneous viewing of the first display region and the second display region (2900, Fig. 29A) ([0061]) , subsequent to rendering of the pixel data, creates a perception that a single three-dimensional image (3D) is being viewed ([0051]) .  
 Vaught does not specifically discloses a switch of the stereo display device    , wherein the the switch to move to a position that allows pixel data contained in the signal to be rendered in a first display region and a second display region.
 	Yang ((US 20150012682 A1) a switch (36, Fig. 3) to move (transfer), to a position that allows pixel data (display image) extracted from the signal to be transmitted to the first serial-to-parallel converter and the second serial-to-parallel converter ([0098-0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaught with the teaching of Yang, thereby providing a uniform brightness and high efficient data transmission in the HMD device.  
Regarding claims 2 and 12:
Vaught discloses   wherein the display device is a head mounted display ([0184]). 
 Regarding claim 4: 
Vaught discloses pixel data extracted from the signal [0114], [0124], 0128, see Fig. 9A, 10);  
Vaught in view of Yang ((US 20150012682 A1) discloses wherein another position of the switch (36) allows other the signal to be transmitted the first serial-to- parallel converter without being transmitted to the second serial-to-parallel converter ([0098-0099]).Same motivation as Applied to claim 1.
Regarding claim 5:
Vaught in view of Yang discloses wherein another position of the switch (36) allows other pixel data extracted from the signal to be transmitted the second serial-to-parallel converter without being transmitted to the first serial-to-parallel converter ([0098-0099]). 
Regarding claim 7:
Vaught (US 20130021373 A1) wherein the stereo display device is a head mounted display ([0165]). 
Regarding claims 8 and 13: 
Vaught discloses wherein rendering the pixel data in the first display region and the second display region causes the first display region and the second display region to simultaneously display identical images (2900, Fig. 29A) ([0061]). 
3.	Claims 3, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaught (US 20130021373 A1) in view of Yang (US 20150012682 A1) and further in view of Ferguson (US 20130308644 A1).
Regarding claims 3, 10 and 15:
Note that Vaught discloses a packet containing identical pixel data (see Fig. 29A) (i.e. the packet data for rendering the augmented reality image includes image data for controlling pixels of the augmented reality display to provide an augmented reality image in a specified virtual location. The image data for controlling pixels of the augmented reality display can be in a specified file format, for instance, where individual frames of images are specified ([0114],[0124], 0128, see Fig. 9A, 10).  
However, Vaught does not specifically disclose wherein the signal comprises: a first packet containing the indicator; and a second packet following the first packet and containing the identical pixel data.
Ferguson (US 20130308644 A1) discloses wherein the signal comprises: a first packet containing the indicator; and a second packet following the first packet and containing the identical pixel data (in claim 11 of Ferguson, disclose the first packet and second packet and the first packet being positioned before the second packet in the particular queue based on the first packet being received before the second packet; the first packet and the second packet being marked with the particular indicator and transmitting, by the one or more processors, the first packet and the second packet based on the first packet and the second packet being stored in the particular queue, the first packet being transmitted prior to the second packet based on the first packet being positioned before the second packet in the particular queue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaught with the teaching of Yang, and Ferguson, thereby providing an accurate data transmission in the display.    

4.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaught (US 20130021373 A1) in view of Yang (US 20150012682 A1) and further in view of Sinclair (US Pub. No: 2008062069, IDS).
Regarding claims 9 and 14:
Vaught does not specifically disclose wherein other pixel data contained in the signal is rendered in the first display region without being rendered in the second display region.
Sinclair discloses wherein other pixel data contained in the signal is rendered in the first display region (display screen 1) without being rendered in the second display region (display screen 2 has two separate image, see Fig. 3) (41L) (FIG.3, [0039][0027]), claim 11 in Sinclair reference, controller connected to the screens for showing video signals received from a source, the controller selectively switching between a 2D mode and a 3D mode solely based on the received video signals).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaught with the teaching of Yang, and Sinclair, thereby providing a uniform display output in the HMD device. 

Responds to Applicant’s arguments
5.	Applicant’s arguments filed on 03/08/2022 has been considered but are not persuasive.
	More specifically the Applicant argues that Vaught in view of Yang fails to disclose or suggest at least a display device including “ a switch to move, under instruction from [al timing controller, to a position that allows identical pixel data extracted from [al signal [received from a graphics controller) to be transmitted to [al first serial-to-parallel converter [coupled to a first display region to display a first image to be viewed by a left eve of a user) and [al second serial-to-parallel converter [coupled to a second display region to display a second image to be viewed by a right eye of a user” as recited in claims 1, 6, and 11.
In responds, Examiner disagrees with the Applicant’s point of view. Note that the limitations switch and movement of pixel data are broadly recited in the claim. Examiner gives a broadest reasonable interpretation towards the claimed language as recited in the claims.
 Yang implicitly discloses a switch (36, Fig. 3) to move (transfer), to a position that allows pixel data (display image) extracted from the signal to be transmitted to the first serial-to-parallel converter and the second serial-to-parallel converter ([0098-0099]).


Conclusion 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

    
  /SHAHEDA A ABDIN/             Primary Examiner, Art Unit 2692